DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Lo et al. (U.S. Patent No. 11095216) in view of Brantley et al. (U.S. Pre-Grant Publication No. 20140218112). 
Regarding independent claim 1, claim 1 of Lo et al. disclose a voltage controlled oscillator (VCO) regulator circuit, comprising: a first voltage regulator to regulate a first input voltage received by the first voltage regulator, the first voltage regulator including a P-type metal-oxide-semiconductor (PMOS) pass element; a second voltage regulator to regulate a second input voltage received by the second voltage regulator, the second voltage regulator including an N-type metal-oxide-semiconductor (NMOS) pass element, wherein the first voltage regulator is connected to the second voltage regulator; and a switch circuit to select a voltage mode to selectively activate at least one of the first voltage regulator or the second voltage regulator.
Lo et al. fails to disclose the second voltage regulator comprises a two-stage Operational Transconductance Amplifier (OTA) circuit.
However, Brantley et al. (e.g. see FIG. 2) teaches the second voltage regulator (regulator between 3 and 11) comprises a two-stage Operational Transconductance Amplifier (OTA) circuit (2 and 5).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the regulator of Lo et al. to include “the second voltage regulator comprises a two-stage Operational Transconductance Amplifier (OTA) circuit” as taught by Brantley et al. for the purpose of providing amplifier stability when it is driving a relatively low load capacitance.
Since Lo et al. and Brantley et al. are both from the same field of endeavor (regulator), the purpose disclosed by Brantley et al. would have been recognized in the pertinent art of Lo et al.  
Regarding claim 2, Brantley et al. (e.g. see §0048) teaches the two-stage OTA circuit provides pole cancellation (e.g. see §0048: Since R.sub.D and C.sub.D provide a zero within the inner Miller feedback loop, partially cancelling the pole due to the Miller capacitors (C.sub.M1 and C.sub.M2) within the inner Miller Loop and the transconductance (Gm) of the cascode transistors, a high percentage of the total Miller capacitance can be connected to the cascode points 11 and 14 and relatively small values for split off portions C.sub.M3 and C.sub.M4 can be used.)
Allowable Subject Matter
Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allman (U.S. Patent No. 5336986) discloses a voltage regulator comprises an operational transconductance amplifier with a single gain stage followed by an NMOS source follower.
Feldman (U.S. Patent No. 9231525) discloses a circuit containing a two-stage amplifier including a first stage containing at least a differential amplifier, a second stage containing at least a transistor, and a sensing circuit configured to provide a gate voltage to a compensation component.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3 December 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837